Case 1:20-cr-00507-PAC Document 42 Filed 07/30/21 Page 1 of1

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton Southern District of New York

Jennifer EL. Brawia
Executive Director Attorney-in-Charge
and Hiorney-in-Chief
July 28, 2021
BY ECF 11 6l ew
Honorable Paul A. Crotty }
Ga

United States District Judge Le
[yt Mdhiins et sphlped C

Southern District of New York
Daniel Patrick Moynihan

United States Courthouse Ath utetetl At blak
500 Pearl Street

New York, New York 10007 / dhe A CH

. 751)
Re: United States y. Baudilio Reyes

20 Cr. 507 (PAC)
Dear Judge Crotty,
With the consent of the Pretrial Services Agency, I respectfully write on behalf of aeeT®, aA

Baudilio Re ese &bé removed from home detention and placed on curfew ¢
plecroni¢ monitoring: PTS officer John Rothman does not object to this modification. The Government

“defers to Pretrial on this application.

 

On 7/30/2020, the following bail conditions were set for Mr. Reyes by Judge Cave: $50,000
PRB; 2 FRP'S; Travel Limited to SDNY/EDNY & ED PA (& Points in Between for Travel to/from
Court); Surrender Travel Documents (& No New Applications); Pretrial Supervision As Directed by PTS,
Deft to Submit to Urinalysis, If Positive, Add Condition of Drug Testing/Treatment; Home Incarceration;
Electronic Monitoring; Deft to Continue or Seek Employment; Deft Not to Possess Firearm/Destructive
Device/Other Weapon. On 8/31/2020 Judge Cott modified Mr. Reyes’ bail from home incarceration to
home detention. Since then, Mr. Reyes has been employed and has abided by all the conditions of his
bond.

Mr. Reyes is a single father who is struggling to spend time with his daughters and run errands
for them under home detention. The requested modification would allow him to continue working and
spend time with his children outside of the home. As noted above, Pretrial consents tot his modification
and the Government defers to Pretrial.

Respectfully submitted,

{sf

Zawadi Baharanyi
Assistant Federal Defender

ce: Benjamin Schrier (ECF).
